Citation Nr: 0031266	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  99-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension and heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active duty for training from April to 
October 1964 and active service from April to June 1968, and 
from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that held that new and material 
evidence had not been received to reopen the claims of 
entitlement to service connection for an acquired psychiatric 
disorder, hypertension, and heart disability.  


FINDINGS OF FACT

1.  A Board decision in July 1995 denied service connection 
for an acquired psychiatric disorder.  

2.  Evidence received since the July 1995 Board decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for service 
connection for an acquired psychiatric disorder.  

3.  A Board decision in February 1973 denied service 
connection for hypertension and a heart disability.  

4.  Evidence received since the February 1973 Board decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claims for service 
connection for hypertension and heart disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).  

2.  New and material evidence has been received and the claim 
of entitlement to service connection for hypertension and 
heart disability is reopened.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 1973 Board decision denied service connection for 
hypertension and heart disability, and a July 1995 Board 
decision denied service connection for an acquired 
psychiatric disorder.  The July 1995 Board decision was 
appealed to the United States Court of Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court).  The Court affirmed the Board's July 1995 decision.  
The veteran is now seeking to reopen his claims for service 
connection for an acquired psychiatric disorder and for 
hypertension and heart disability.  With respect to these 
claims, the Board finds, as discussed below, that he has 
submitted new and material evidence.  

The evidence of record prior to the February 1973 Board 
decision included the veteran's service medical records and 
reports relating to a VA hospitalization and examination in 
1972.  The report of a March 1972 VA examination reflects 
that hypertension was not found and the February 1973 Board 
decision denied service connection for hypertension and heart 
disability on the basis that they were not shown in service, 
nor were they currently shown.  

The evidence of record prior to the Board's July 1995 Board 
decision included service medical records and records 
relating to post service treatment, including the reports of 
examinations.  

Subsequent to the February 1973 Board decision additional 
evidence has been added to the record, including competent 
medical evidence reflecting that the veteran currently has 
hypertension.  See the report of a December 1986 VA general 
examination and an October 1998 letter from J. T. H., M.D., a 
private physician, (Dr. H.).  A December 1987 report from a 
private hospital reflects that the veteran was known to have 
arteriosclerotic heart disease.  

The evidence added to the record since the Board's July 1995 
decision includes an October 1998 statement from Dr. H. 
indicating that the veteran has anxiety that was clearly 
shown by records from the veteran's past military service, 
dated in 1986.  Additional private treatment records have 
also been associated with the record on appeal reflecting 
additional treatment for psychiatric complaints in the 1970's 
and 1980's.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Where 
a veteran served ninety (90) days or more during a period of 
war and psychosis, hypertension, or heart disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

If a claim for service connection was previously finally 
denied, a veteran must submit new and material evidence in 
order to reopen his claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Under the test established by  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Considering this, the 
Board concludes that the new medical evidence indicating that 
the veteran now has hypertension and arteriosclerotic heart 
disease as well as indicating additional treatment for 
psychiatric complaints in the 1970's and 1980's and 
associating current anxiety with active service contributes 
"to a more complete picture of the circumstances surrounding 
the origin of" any currently manifested acquired psychiatric 
disorder, hypertension, or heart disability.  Id.  Therefore, 
new and material evidence has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To this extent only, the appeal with 
respect to this issue is granted.  

New and material evidence has been submitted and the claim of 
entitlement to service connection for hypertension and heart 
disability is reopened.  To this extent only, the appeal with 
respect to this issue is granted.  



REMAND

A July 1996 RO decision found that the veteran was 
permanently and totally disabled for nonservice-connected 
pension purposes.  In July 1996 the veteran was notified of 
this grant, but informed that his income exceeded the maximum 
annual income limitation allowed by law for a veteran with 
one dependent.  Therefore, he could not be awarded VA 
improved disability pension benefits.  In August 1996 a 
communication was received from the veteran's congressman 
that included a document that had been signed by the veteran.  
Also included in the communication was a statement that the 
veteran desired to appeal the decision indicating that 
although he had been allowed a nonservice-connected 
disability, he would not be compensated because he received 
too much Social Security disability.  The Board construes 
this as a notice of disagreement with the July 1996 denial of 
payment of improved disability pension based on income.  A 
statement of the case with respect to the issue of whether 
the veteran's countable income was properly calculated for 
improved disability pension benefit purposes has not been 
issued.  Where there is a notice of disagreement, a remand, 
not referral, is required by the Board.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

A March 1980 private treatment record reflects that the 
veteran had been receiving intermittent outpatient care at 
the VA for a "nervous condition."  The record reflects that, 
at page 6 of a transcript of a personal hearing held in 
November 1999, the veteran indicated that he had received 
psychiatric care at VA facilities in Muskogee and 
Fayetteville.  He indicated that he was currently being seen 
by a private physician.  The record indicates that records 
from November 1970 to March 1990 and from July to August 1990 
have been requested and received from Fayetteville.  The 
record does not indicate that treatment records from a 
Muskogee VA facility have been requested or received.  

The duty to assist in the development of claims has been 
clarified and reaffirmed.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, (Nov. 9, 2000; 114 Stat. 2096).

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that he provide the name and 
address from any private physician from 
whom he is currently receiving treatment 
for an acquired psychiatric disorder, 
hypertension, or heart disorder.  After 
receiving any necessary authorization, 
the RO should contact any identified 
health care provider and request copies 
of all medical records relating to 
treatment of any acquired psychiatric 
disorder, hypertension, or heart 
disability, that have not been previously 
obtained.

2.  The RO should contact the VA medical 
facility at Fayetteville and request 
copies of all records relating to 
treatment of the veteran from April to 
July 1990 and from August 1990 until the 
present .  The RO should contact the VA 
medical facility in Muskogee and request 
copies of all treatment records relating 
to the veteran.  Any records received 
should be associated with the record on 
appeal.

3.  The RO should contact the veteran and 
inform him that he may submit medical 
evidence indicating that currently 
manifested acquired psychiatric disorder, 
hypertension, and heart disorder are 
related to his active service.

4.  The RO should take the necessary 
steps to obtain the veteran's Social 
Security Administration decision and 
supporting medical documents.

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any currently manifested 
acquired psychiatric disorder.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All necessary tests 
and studies should be accomplished and 
all clinical manifestations reported in 
detail.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
has any currently manifested acquired 
psychiatric disorder that had its onset 
during his active service or is otherwise 
related to his active service.  If it is 
determined that the veteran currently has 
a psychosis, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the psychosis 
had its onset during the veteran's active 
service, within one year of discharge 
from his active service, or is otherwise 
related to his active service.  A 
complete rationale should be given for 
any opinion offered.  

6.  The veteran should be afforded a VA 
cardiology examination by a board-
certified specialist, if available, to 
determine the etiology of any currently 
manifested hypertension or heart 
disability.  All necessary tests and 
studies should be accomplished and all 
clinical manifestations reported in 
detail.  The veteran's claims file must 
be made available to the examiner and the 
examination report should reflect that a 
review of the claims file was 
accomplished.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that any currently 
manifested hypertension or heart 
disability had its onset during the 
veteran's active service, within one year 
of discharge from his active service, or 
is otherwise related to his active 
service.  A complete rationale should be 
given for any opinion offered.  

7.  The RO should issue a statement of 
the case addressing the issue of whether 
the veteran's countable income was 
properly calculated for improved 
disability pension benefit purposes.  All 
appropriate appellate procedures should 
then be followed.  

8.  With respect to the issues of 
entitlement to service connection for an 
inquired psychiatric disorder, 
hypertension, and heart disability, if 
the appeal is not granted to the 
veteran's satisfaction, and after 
insuring that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, (Nov. 9, 2000; 114 Stat. 2096) has 
been complied with, both he and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals




Error! Not a valid link.
- 10 -

- 1 -


